                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ALEXANDRU IONESCU, ET AL.,                       CASE NO. 19-cv-02226-YGR
                                   8                    Plaintiffs,
                                                                                             ORDER GRANTING MOTION TO COMPEL
                                   9              vs.                                        ARBITRATION
                                  10        EXTRA SPACE STORAGE INC.,                        Re: Dkt. No. 11
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiffs Alexandru Ionescu, Lenay Johnson, and Lamar Mosley bring this putative class-

                                  14   action law suit against defendant Extra Space Storage Inc. (“Extra Space”) for false advertising in

                                  15   violation of California Business and Professions Code Section 17500 (Count I), unfair competition

                                  16   in violation of Section 17200 (Count II), and violations of the California Consumers Legal

                                  17   Remedies Act (“CLRA”) (Count III). (Dkt. No. 1-1 at ECF 50-63 (“ACAC.”) ¶¶ 64-78.)

                                  18   Specifically, plaintiffs allege that Extra Space “engage[d] in a deceptive bait-and-switch scheme”

                                  19   in which “[i]t lures consumers into leasing Extra Space’s storage units by advertising competitive

                                  20   rental rates, while hiding the fact that it will hike up those rental rates shortly after consumers have

                                  21   signed leases.” (Id. ¶ 1.) Defendant removed the case to this Court on April 24, 2018. (Dkt. No.

                                  22   1 (“Removal”).)

                                  23            Now before the Court is defendant’s motion to compel arbitration and dismiss the

                                  24   complaint. (Dkt. No. 11 (“Motion”).) Having carefully considered the pleadings and the papers

                                  25   submitted, as well as oral argument from counsel on July 9, 2019, and for the reasons set forth

                                  26   more fully below, the Court GRANTS defendant’s motion to compel arbitration.

                                  27   \\

                                  28   \\
                                   1          I.      BACKGROUND

                                   2          As noted, the ACAC asserts class claims against Extra Space for allegedly engaging in

                                   3   false advertising, unfair competition, and violating the CLRA. (ACAC. ¶ 9.) The ACAC defines

                                   4   the putative class as follows:
                                               All persons residing in the United States who signed leases for storage units in
                                   5           California from Extra Space Storage from January 28, 2015 to present.
                                   6   (Id. ¶ 56.) Plaintiffs Ionescu, Johnson, and Mosley each rented a storage unit from Extra Space in
                                   7   California. (See id. ¶¶ 33, 41, 50.)
                                   8          Plaintiffs allege as follows: Extra Space advertises competitive rental rates for its storage
                                   9   units to entice consumers to sign leases, but these “rental rates are false promises.” (Id. ¶¶ 18, 19.)
                                  10   Extra Space represents on its website and in person that it increases rental rates “in order to keep
                                  11   up with the rising costs associated with providing top-notch service and a clean, secure facility.”
                                  12   (Id. ¶ 19.) However, once a consumer signs a lease, Extra Space increases the rate within months,
Northern District of California
 United States District Court




                                  13   irrespective of any “rising costs,” while continuing to advertise the same-size unit for the lower
                                  14   rate to other consumers. (Id. ¶ 20.) Because Extra Space continues to advertise the lower rate for
                                  15   the same-size unit, “it is apparent that Extra Space’s frequent rental rate increases are not based on
                                  16   ‘rising costs.’” (Id. ¶ 21.) Extra Space knows that by the time its deceptive “bait-and-switch”
                                  17   scheme is revealed, consumers have already invested the time, effort, and money to pack,
                                  18   transport, and store their belongings, and are unlikely to move. (Id. ¶ 22.) Extra Space also
                                  19   requires consumers who rent storage units to obtain insurance and pay a one-time, non-refundable
                                  20   administration fee, making it even less likely that consumers will move their belongings to another
                                  21   company’s storage facility. (Id. ¶ 23.)
                                  22          Defendant Extra Space now moves to compel plaintiffs into arbitration based upon the
                                  23   rental agreements each plaintiff signed (“Rental Agreements”).1 (Motion.) The Rental
                                  24   Agreements each contained an “Agreement to Arbitrate” provision in which plaintiffs are
                                  25

                                  26
                                              1
                                                  In support thereof, defendant submits those rental agreements on the grounds that
                                  27   plaintiffs have incorporated the agreements into their complaint by reference because the ACAC
                                       references plaintiffs’ “leases.” (Motion at 1 n.1 (citing ACAC ¶¶ 32, 52, 56, 60, 66, 69, 79).)
                                  28
                                       Plaintiffs do not contest this incorporation.
                                                                                          2
                                   1   designated as “Customers,” and Extra Space as the “Operator.” It provides:
                                              Agreement to Arbitrate: By initialing below, Customer agrees that, pursuant to the
                                   2          Arbitration Provision on the Addendum to Agreement, either Customer or
                                   3          Operator may elect to resolve any dispute by neutral, binding arbitration, on an
                                              individual basis only, and not by a court action, subject to the exceptions and
                                   4          terms set forth in the Arbitration Provision. Please refer to the Arbitration
                                              Provision for additional information concerning the agreement to arbitrate.
                                   5          Customer acknowledges that he/she had the option of entering into an Agreement
                                              without an Arbitration Provision, but voluntarily chose to enter into an Agreement
                                   6
                                              with an Arbitration Provision.
                                   7   (See e.g., Dkt. No. 1-1, Ex. 3 (“Ionescu Agreement”) ¶ 31.)
                                   8           Immediately below this language, the Rental Agreements presented plaintiffs with the
                                   9   choice of agreeing to arbitration, by marking an “X” in front of one of two options: (1) “Customer
                                  10   agrees to the Arbitration Provision” or (2) “Customer refuses the Arbitration Provision.” (Id.)
                                  11   Plaintiffs were also required to initial after selecting their arbitration option. (Id.) All three
                                  12   plaintiffs placed an “X” in front of the option that stated, “Customer agrees to the Arbitration
Northern District of California
 United States District Court




                                  13   Provision” and provided his or her initials. (Id.)
                                  14           The “Arbitration Provision,” to which this language cross-references, is attached to the
                                  15   Rental Agreement as a separate addendum entitled “Arbitration Provision.” (Id. at ECF 14.) At
                                  16   the top of the page, it reads “THIS DOCUMENT WILL BE MADE PART OF YOUR RENTAL
                                  17   AGREEMENT” in bold lettering. (Id.) The Arbitration Provision reads, in relevant part:
                                  18
                                               (1) Except as provided below, Owner and Occupant agree to arbitrate all Claims
                                  19               between Owner and Occupant.
                                               (2) “Claims” are any claims or controversies, at law or in equity, against each other
                                  20               related in any way to or arising out of in any way to this Rental Agreement, the
                                                   Occupant’s use or occupancy of the Space and this Property or any claims of
                                  21
                                                   bodily injury or property damage, or the enforcement of any remedy under any
                                  22               law, ordinance, statute or regulation, even if arises after the Agreement has
                                                   terminated. “Claims” include, but are not limited to, claims related in any way
                                  23               to or arising out of in any way to any aspect of the relationship between Owner
                                                   and Occupant, whether based in contract, tort, statute, fraud, misrepresentation,
                                  24               or any other legal theory. “Claims” also include such claims that Occupant
                                                   brings against Owner’s employees, agents, parents, subsidiaries, affiliates, or
                                  25
                                                   other representatives or that Owner brings against Occupant.
                                  26           (3) Unless Occupant and Owner each agree otherwise, the Arbitration will be
                                                   conducted by a single, neutral third party arbitrator. OWNER AND
                                  27               OCCUPANT WAIVE THEIR RIGHT TO TRIAL BY JURY OR IN A
                                                   COURT. The party initiating the arbitration shall select the arbitration
                                  28               organization, subject to the other party’s agreement to use such arbitration
                                                                                          3
                                                   organization, which shall not unreasonably be withheld. Unless otherwise
                                   1               agreed, the arbitration shall take place within the County where the
                                   2               defendant/respondent resides. The applicable rules of the arbitration
                                                   organization will govern the arbitration.
                                   3           (5) OWNER AND OCCUPANT AGREE THAT THEY WILL ONLY PURSUE
                                                   ARBITRATION ON AN INDIVIDUAL BASIS AND WILL NOT PURSUE
                                   4               ARBITRATION OR ANY OTHER CLAIM ON A CLASS-WIDE,
                                                   REPRESENTATIVE, OR CONSOLIDATED BASIS. OWNER AND
                                   5
                                                   OCCUPANT ALSO AGREE THAT THEY WILL NOT PARTICIPATE AS A
                                   6               MEMBER OF A CLASS, AS A CLASS REPRESENTATIVE, OR IN A
                                                   CONSOLIDATED ACTION.
                                   7           (6) The right to arbitration under this Arbitration Provision is protected by, and any
                                                   arbitration shall be governed by, the Federal Arbitration Act (9 U.S.C. § 1 et
                                   8               seq.). The Owner and Occupant agree that the Owner’s business and the
                                                   relationship here involve interstate commerce.
                                   9
                                               (7) Claims Not Subject to Arbitration. Either Owner or Occupant may bring
                                  10               Claims in small claims court. Either Owner or Occupant may pursue the self-
                                                   help and other remedies and defenses provided in Business and Professions
                                  11               Code section 21700, et seq. However, this exception does not include Claims
                                                   that are derivative or based on violations of Business and Professions Code
                                  12               section 21700 et seq., including without limitation Claims for violation of
Northern District of California
 United States District Court




                                                   Business and Professions code section 17200 et seq., conversion, negligence,
                                  13
                                                   breach of contract, and other violations of state or federal law; any such Claims
                                  14               shall be subject to arbitration under the terms of this Arbitration Provision
                                                   unless brought in small claims court.
                                  15   (Id.)
                                  16           II.    LEGAL STANDARD

                                  17           As the Supreme Court has repeatedly noted, the Federal Arbitration Act (“FAA”)

                                  18   expresses an “emphatic federal policy in favor of arbitral dispute resolution.” KPMG LLP v.

                                  19   Cocchi, 132 S. Cot 23, 25 (2011); see also Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth,

                                  20   Inc., 473 U.S. 614, 631 (1985); Preston v. Ferrer, 552 U.S. 346, 349 (2008) (the FAA “establishes

                                  21   a national policy favoring arbitration when the parties contract for that mode of dispute

                                  22   resolution”). To further this policy, the FAA permits a party to a written agreement for arbitration

                                  23   to petition a United States district court for an order compelling the parties to arbitration pursuant

                                  24   to the terms of their agreement. 9 U.S.C. § 4. Accordingly, and as noted by the Ninth Circuit,

                                  25   courts must “place arbitration provisions ‘on the same footing’ as all other contractual provisions,”

                                  26   and “ensur[e] that private arbitrations are enforced.” Mortensen v. Bresnan Commc’ns, LLC, 722

                                  27   F.3d 1151, 1159 (9th Cir. 2013); see e.g., Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 719-20 (9th

                                  28   Cir. 1999). This “liberal federal policy favoring arbitration agreements” applies “notwithstanding
                                                                                          4
                                   1   any state substantive or procedural policies to the contrary.” AT&T Mobility LLC v. Conception,

                                   2   131 S. Ct. 1740, 1749 (2011).

                                   3          A court reviewing a petition to compel arbitration should determine “(1) whether a valid

                                   4   agreement to arbitrate exists, and if it does, (2) whether the agreement encompasses the dispute at

                                   5   issue.” Chiron Corp v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). When an

                                   6   arbitration provision satisfies these conditions, the FAA “mandates that district courts shall direct

                                   7   the parties to proceed to arbitration.” Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 212, 218

                                   8   (1985) (citing 9 U.S.C. §§ 3, 4).

                                   9          III.    ANALYSIS

                                  10          Plaintiffs do not dispute that the FAA applies. (Dkt. No. 14 (“Opp.”).) Instead, plaintiffs

                                  11   contend that the Arbitration Provision, and therefore the Agreement to Arbitrate, are invalid and

                                  12   unenforceable under California law because the provision precludes consumers from bringing
Northern District of California
 United States District Court




                                  13   claims for public injunctive relief in any forum, including arbitration, in violation of the California

                                  14   Supreme Court’s decision in McGill v. Citibank, N.A. (Id. (citing 2 Cal.5th 945 (2017)).) During

                                  15   oral argument on July 9, 2019, plaintiffs conceded that in the event that the Court found that they

                                  16   could “achieve public injunctive relief in arbitration[,]” they would not “have any other basis for

                                  17   being in this [C]ourt[.]” (Dkt. No. 25 (“Hearing Tr.”) 10:25-11:4.) Therefore, the only issue

                                  18   presented by defendant’s motion is whether the Arbitration Provision violates the McGill Rule.

                                  19          Plaintiffs argue to the Arbitration Provision’s requirement that all “claims” be brought to

                                  20   arbitration, when read in conjunction with the provision’s prohibition on pursuing relief on behalf

                                  21   of any other person, “eliminates [p]laintiffs’ ability to seek public injunctive relief anywhere.”

                                  22   (Opp. at 6 (emphasis in original).) Whether McGill applies turns on the latter, the prohibition on

                                  23   pursuing relief on behalf of any other person, which reads as follows:
                                              OWNER AND OCCUPANT AGREE THAT THEY WILL ONLY PURSUE
                                  24          ARBITRATION ON AN INDIVIDUAL BASIS AND WILL NOT PURSUE
                                  25          ARBITRATION OR ANY OTHER CLAIM ON A CLASS-WIDE,
                                              REPRESENTATIVE, OR CONSOLIDATED BASIS. OWNER AND
                                  26          OCCUPANT ALSO AGREE THAT THEY WILL NOT PARTICIPATE AS A
                                              MEMBER OF A CLASS, AS A CLASS REPRESENTATIVE, OR IN A
                                  27          CONSOLIDATED ACTION.
                                       (Ionescu Agreement at ECF 14.)
                                  28
                                                                                          5
                                              Specifically, plaintiffs contend that the prohibition of plaintiffs proceeding in
                                   1

                                   2   arbitration on any sort of “representative” basis that “does not contain a carveout for

                                   3   actions seeking injunctive relief on behalf of the general public as contemplated by the

                                   4   UCL, CLRA, and FAL” violates the McGill Rule. (Opp. at 5-6.) Defendant replies that
                                   5
                                       this agreement does not fall within the McGill Rule because unlike the arbitration
                                   6
                                       provision at issue in McGill, the Provision here does not “preclude[] the arbitrator from
                                   7
                                       issuing any relief beyond the individual claimant at issue in the case.” (Dkt. No. 19
                                   8
                                       (“Reply”) at 7 (emphasis in original).) The Court agrees.
                                   9

                                  10          The arbitration agreement at issue in McGill reads as follows:

                                  11          Claims must be brought in the name of an individual person or entity and
                                              must proceed on an individual (non-class, non-representative) basis. The
                                  12          arbitrator will not award relief for or against anyone who is not a party.
Northern District of California
 United States District Court




                                              If you or we require arbitration of a Claim, neither you, we, nor any other
                                  13
                                              person may pursue the Claim in arbitration as a class action, private
                                  14          attorney general action or other representative action, nor may such Claim
                                              be pursued on your or our behalf in any litigation in any court.
                                  15
                                       McGill, 2 Cal.5th at 952 (emphasis supplied). The California Supreme Court in McGill did
                                  16

                                  17   “not independently analyze the arbitration provision” and instead “proceed[ed] based on

                                  18   the parties’ shared view that [the arbitration provision] purports to preclude McGill from

                                  19   seeking public injunctive relief in arbitration, in court, or in any forum[.]” Id. at 956
                                  20   (emphasis in original). Nonetheless, the language indicating that “[t]he arbitrator will not
                                  21
                                       award relief for or against anyone who is not a party” has been found to violate the McGill
                                  22
                                       rule. See Adkins v. Comcast Corporation, No. 16-cv-05969-VC, 2018 WL 4846548, at *1
                                  23
                                       (N.D. Cal. Feb. 15, 2018) (“The arbitrator may award relief only in favor of the individual
                                  24

                                  25   party seeking relief . . . . The arbitrator may not award relief for or against anyone who is

                                  26   not a party.”); Blair v. Rent-A-Center, Inc., No. C 17-02335 WHA, 2017 WL 4805577, at *

                                  27   (N.D. Cal. Oct. 25, 2017) (“In the event that a party elects to arbitrate . . . the agreement
                                  28
                                       . . . provided . . . that the arbitrator was prohibited from ‘award[ing] relief that would
                                                                                             6
                                       affect RAC account holders other than [the customer.]’”).
                                   1

                                   2           Plaintiffs argue that the provision here violates McGill because it states that

                                   3   signatories to the agreement “will only pursue arbitration on an individual basis and will

                                   4   not pursue arbitration or any other claim on a class-wide, representative, or consolidated
                                   5
                                       basis[.]” (See Opp. at 5-6 (emphasis supplied).) The focus on the word “pursue” to
                                   6
                                       demonstrate a violation of the McGill rule does not persuade. That the Arbitration
                                   7
                                       Provision prohibits plaintiffs from proceeding “on a representative basis, surely an
                                   8
                                       arbitrator cannot award representative relief[,]” does not mean that an arbitrator cannot
                                   9

                                  10   award injunctive relief benefiting the public at large. As McGill itself makes clear, an

                                  11   action seeking public injunctive relief is not a “representative action.” McGill, 2 Cal.5th at
                                  12   959-61; see also Magana v. DoorDash, Inc., 343 F.Supp.3d 891, 901 (N.D. Cal. 2018).
Northern District of California
 United States District Court




                                  13
                                       Therefore, the presence of a class action waiver, like the one present here, does not,
                                  14
                                       without more, violate the McGill Rule. See Magana, 343 F.Supp.3d at 901; Lee v.
                                  15
                                       Postmates Inc., No. 18-cv-03421-JCS, 2018 WL 4961802, at *9 (N.D. Cal. Oct. 15, 2018);
                                  16

                                  17   Trout v. Comcast Cable Communications, LLC, No. 17-cv-01912-RS, 2018 WL 4638705,

                                  18   at *4 (N.D. Cal. Mar. 15, 2018). Moreover, the Arbitration Provision specifically

                                  19   contemplates claims for violation of California Business and Professions Code Section
                                  20   17200, the same claim that plaintiffs assert forms the basis for their claim for public
                                  21
                                       injunctive relief. (See Ionescu Agreement at ECF 14 (noting that Section 17200 claims
                                  22
                                       “shall be subject to arbitration under the terms of this Arbitration Provision”); Opp. at 4.)
                                  23
                                               IV.    CONCLUSION
                                  24

                                  25           For the foregoing reasons, the Court GRANTS defendant’s motion to compel

                                  26   arbitration.

                                  27   \\
                                  28
                                                                                          7
                                   1         This Order terminates Docket Number 11.

                                   2         IT IS SO ORDERED.

                                   3

                                   4   Dated: August 23, 2019
                                                                                            YVONNE GONZALEZ ROGERS
                                   5                                                   UNITED STATES DISTRICT COURT JUDGE
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   8
